DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	This Office Action is sent in response to Applicant’s communication received on 02/03/2020 for application number 16/780,659. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

3.	Applicants claimed amendments filed on 02/30/2020 have been entered.

4.	This application has pending claim(s) 1-20.

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to optical coherence tomography (OCT) systems, for imaging ciliary activity using phase resolved swept source spectrally encoded interferometric microscopy (PRD-SS-SEIM) systems devices and methods for real-time imaging of ciliary activity.

Prior art was found for the claims as follows:
Re. Claim 1, Chen et al., [2020/0249008 A1] discloses an apparatus for performing phase resolved Doppler swept source spectrally encoded interferometric microscopy, comprising: a. a swept source laser (100), capable of generating a beam of laser light at a time-varying range of wavelengths at a repeated interval [a swept-source OCT system to a PS-OCT system by adding a passive fiber-based optical delay.|Fig.1A el 100];
b. an optical coupler (201), capable of dividing the laser beam into a sample arm (301) and a reference arm (302) [an optical splitter (201), a sample arm (301), a reference arm (302), an optical combiner (206), a polarization-insensitive photodetector (600), and a signal processing unit (900).|0025];
Schmoll et al., [US Pub. No.: 2017/0105618 A1] discloses
c. a laser collimator (206), capable of producing a collimated beam of laser light, disposed to receive the light beam from the sample arm (301) of the swept source laser (100) [a swept-source based partial-field frequency-domain imaging system with collimated sample illumination.|0067]; 
d. a diffraction grating (401), disposed to receive the collimated beam from the sample arm (301), capable of diffracting light at varying angles according to wavelength, wherein the swept source laser (700) light is diffracted in varying directions in about proportion to its wavelength over time as the light sweeps through the repeated interval of wavelength, wherein the resulting sweep of light constitutes a fast scan in a first direction (701) [off-axis configuration is generated by a grating |0246]; 

6.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “…e. a plurality of lenses and mirrors (400), disposed to direct the diffracted sweep of light onto a tissue sample (500), comprising at least one galvanometer mirror (402), wherein the galvanometer mirror (402) moves so as to reflect the light in a second direction (702) comprising a slow scan, wherein the second direction (702) is about perpendicular to the first direction (701), wherein the light is reflected back from the tissue sample (500) in a direction about perpendicular to both the first direction (701) and the second direction (702) through the plurality of lenses and mirrors (400); 
f. a detector (600), disposed to receive light reflected from the sample arm (301) and from the reference arm (302), wherein the light returned from the sample arm (301) and the reference arm (302) combine to form an interference pattern; 
and g. a processor (900), operatively connected to the swept source laser (100), the at-least-one galvanometer mirror (402), and the detector (600), wherein the processor (900) is configured to execute computer-readable instructions comprising: 
i. triggering the swept source laser (100) to begin a fast scan, during which the swept source laser (100), which triggers the processor (900), sweeps across a range of; 
wherein accordingly the laser beam main lobe sweeps across the tissue sample (500) in the first direction (704) due to the action of the diffraction grating (401); 
ii. controlling the galvanometer mirror (402) to rotate the mirror so as to move the beam in the second direction (702). 
iii. receiving an interference pattern from the balanced detector (600); 
iv. computing the Doppler shift of the light reflected from the tissue sample (500) from the interference pattern; 
v. computing the velocity of the tissue sample (500) from the Doppler shift; 
vi. repeating steps iii)-(v} as the laser sweeps through the time varying range of wavelengths; vii. repeating steps (iii)-(vi) as the galvanometer mirror (402) is moved in the second direction (702); 
viii. generating a two-dimensional image by assigning the computed velocity (response variable} to a pixel, wherein the location of the pixel corresponds to a specific position along the first direction (701) and the second direction (702) coordinate axes.”

This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

8.	Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488